Detailed Action
This office action is a response to an application filed on 6/08/2020 in which claims 1 – 14 are pending and ready for examination.

The application is a continuation of the previous applications/patents as listed below.
PARENT APPLICATION/PATENTS
 	Application	United States Patent 
 	16034280	10873932
 	
Reason for Allowance
The instant application is directed to an efficient method for selecting a transmission mode (TM) for a UE uplink; initially an eNB sends a set of TMs that are supported by the eNB using a RRC message. The UE maps the TMs to candidate DCI formats; Next the UE receives a subframe of a radio frame which it performs blind searches at the physical layer using each of the candidate DCI formats until it finds a unique identifier for a particular DCI format; The UE then maps the particular DCI format to a particular transmission mode – which it uses to decode data of the subsequent subframes of the radio frame. The key is that the operations are done at the physical layer; conventionally when a base station changes the transmission mode it is using for a particular UE, the base station informs the UE about the change in a RRC Reconfiguration message so that the UE knows which transmission mode to use when interpreting data in the radio frame. RRC messages are sent in data packets according to the Packet Data Convergence Protocol (PDCP), and are interpreted by UEs at the network layer; When an RRC message indicates a change to the TM, a UE must process the RRC message at the network layer to discover the change and then pass information about the new TM through the MAC layer to the physical layer so that received radio frames can be interpreted at the physical layer using the correct transmission mode. If network conditions experienced by a UE can change rapidly, processing RRC messages that signal transmission mode changes can take too long for a UE to keep up. Instead the particular TM can be selected by the UE without inter-layer signaling. 
After a search, the Examiner did not find any prior art that taught the inventive concept of United States Patent Application 17/123,012 in its current embodiment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose t3elephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 39277.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462